Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00104-CV

                                         Russell CALLAHAN,
                                               Appellant

                                                   v.

                                       Barbara Susan JUDKINS,
                                               Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CI05321
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 22, 2020

DISMISSED

           Appellant Russell Callahan filed a motion to dismiss stating he no longer desires to appeal

the trial court’s judgment and requesting the appeal be dismissed. Appellee Barbara Susan Judkins

has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                    PER CURIAM